Citation Nr: 1203946	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2009, the Board remanded these claims for the issuance of a Statement of the Case.  In September 2010, the Board again remanded these claims with instruction to obtain any outstanding treatment records dating since October 2007 and to afford the Veteran a recent VA neurological examination.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.   

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's September 2010 remand directives, the Veteran underwent additional VA neurological examinations in September 2010 and September 2011, and outstanding VA treatment records dating since October 2007, to include electromyography (EMG) testing performed in July 2010 and October 2010, were obtained.  The associated VA treatment records reveal that immediately prior to undergoing EMG testing in July 2010, the Veteran reported that he had an evaluation pending with a private neurologist or neurosurgeon regarding the management of his service-connected radiculopathy of the lower extremities.  However, it does not appear that such records have been requested or associated with the claims folder.  Because the aforementioned private neurological treatment records may contain favorable evidence or information pertaining to the claims on appeal, they should be requested and associated with the claims folder on remand.  

In addition, as pointed out by the Veteran in correspondence received in October 2011, EMG testing in both July and October 2010 was incomplete because the Veteran stopped testing mid way through due to his inability to tolerate the pain.  Accordingly, he requested that he be given another EMG test, if possible.  In light of the existing need to remand this case for additional development, the Veteran should be given another opportunity to undergo EMG testing as requested.  If there is alternative testing that might assist in detailing the functional impairment secondary to the sciatic radiculopathy, such testing should be undertaken in place of an EMG.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran a letter requesting that he provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to his claims on appeal that is not currently of record.  The RO should specifically request that he provide sufficient information and authorization to obtain all medical records from the private neurological physician alluded to prior to undergoing EMG testing in July 2010.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  Records from any other treating personnel should also be requested, to include records of treatment over the years.  The Veteran should provide information in identifying and obtaining these records as needed.  To the extent he does not cooperate, it will be taken to mean the records cannot be obtained and the matter will be rated on the evidence on file.  The claims folder should contain documentation of all attempts made to obtain records.

In addition, obtain VA treatment records dating since August 2011, if any, from the VA New Jersey Health Care System.  

2.  Schedule the Veteran for electromyography testing or other appropriate testing of his lower extremities with an appropriate physician to evaluate the impairment of his lower extremities resulting from service-connected radiculopathy of the left and right lower extremities.  If there is testing other than an EMG that could be used to describe functional impairment of the sciatic nerve, to avoid additional pain to the Veteran, such testing should be undertaken.  The claims folder should be made available to the physician for review before the examination.  All indicated tests should be undertaken, and all clinical findings should be reported in detail.  All functional impairment should be described so that the VA may apply the rating schedule to determine the extent of complete or incomplete paralysis.

A defensible rationale is to be provided for any conclusions or opinions expressed.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims for higher initial ratings in excess if 10 percent for radiculopathy of each the left and right lower extremities, in light of all pertinent evidence and legal authority.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


